                       Case 1:19-cv-02087-VSB Document 6 Filed 03/07/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                 Southern District of New York    E)
DHIP, LLC f/k/a DREXEL HAMILTON INVESTMENT                      )
                 PARTNERS, LLC,                                 )
                                                                )
                                                                )
                            Plaintiff(s)                        )
                            v.                                  )
                                                                )
                                                                        Civil Action No.     19cv2087
                    FIFTH THIRD BANK,
                                                                )
                                                                )
                                                                )
                                                                )
                           Defendant(.y)                        )

                                                SUMMONS IN A CIVIL ACTION

To.. (Defendants, name and address) FIFTH THIRD BANK
                                    38 Fountain Square Plaza
                                    Cincinnati, Ohio 45263




          A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it)-or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:
                                       DUNNING RIEVMAN & DAVIES LLP
                                       434 West 33rd Street
                                       New York, New York 10001



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT


Date:      March 7, 2019                                                            /S/ S. James
                                                                                       Signature of Clerk or Deputy Clerk
Case 1:19-cv-02087-VSB Document 6 Filed 03/07/19 Page 2 of 2
